EXHIBIT 10.2 Registration Rights Agreement by and between PHI Group, Inc. and Azure Capital dated as of March 6, 2017 REGISTRATION RIGHTS AGREEMENT Registration Rights Agreement (the “ Agreement ”), dated as of March 6, 2017, by and between PHI Group, Inc., a corporation organized under the laws of Nevada, USA (the “ Company ”), and Azure Capital, a Massachusetts Corporation (the “ Investor ”). Whereas , in connection with the Investment Agreement by and between the Company and the Investor of this date (the “ Investment Agreement ”), the Company has agreed to issue and sell to the Investor up to 20,000,000 shares of the Company’s Common Stock, $0.001 par value per share (the “ Common Stock ”), to be purchased pursuant to the terms and subject to the conditions set forth in the Investment Agreement; and Whereas , to induce the Investor to execute and deliver the Investment Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the “ 1933 Act ”), and applicable state securities laws, with respect to the shares of Common Stock issuable pursuant to the Investment Agreement. Now therefore, in consideration of the foregoing promises and the mutual covenants contained hereinafter and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Investor hereby agree as follows: Section 1. DEFINITIONS . As used in this Agreement, the following terms shall have the following meanings: “ Execution Date ” means the date of this Agreement set forth above. “ Person ” means a corporation, a limited liability company, an association, a partnership, an organization, a business, an individual, a governmental or political subdivision thereof or a governmental agency. “ Principal Market ” shall mean Nasdaq Capital Market, the NYSE Amex, the New York Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market or the OTC Bulletin Board, whichever is the principal market on which the Common Stock of the Company is listed. “ Register
